       Case 2:19-cv-00193-KS-MTP Document 74 Filed 07/08/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION

PENNYMAC LOAN SERVICES, LLC
                                                                                  PLAINTIFF

VS                                           CIVIL ACTION NO.: 2:19-CV-00193-KS-MTP

SITCOMM ARBITRATION ASSOCIATION,
MARK MOFFETT, SANDRA GOULETTE,
RONNIE KAHAPEA, MARK JOHNSON,
KIRK GIBBS, and ALARIC SCOTT
                                                                          DEFENDANTS



                ORDER GRANTING PLAINTIFF’S MOTION TO DISMISS



       BEFORE THE COURT is Plaintiff PennyMac Loan Services, LLC’s Motion for

Voluntary Dismissal of the unserved Defendant Alaric Scott, pursuant to F.R.C.P. 41(a)(2). The

Court is of the opinion that said Motion is well-taken and should be granted and further finds as

follows that:

       Plaintiff PennyMac Loan Services, LLC’s claims against the unserved defendant Alaric

Scott, are hereby dismissed pursuant to F.R.C.P. 41(a)(2), with such dismissal to be without

prejudice. This Order only affects Plaintiff PennyMac Loan Services, LLC’s claims against the

unserved defendant, Alaric Scott, and does not affect any claim(s) against any other named

defendant in this case.

       So ordered and adjudged this the 8th day of July, 2020.



                                            /s/ Keith Starrett _________________
                                            KEITH STARRETT
                                            UNITED STATES DISTRICT JUDGE
